3

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará el
ESTADO, y de la otra parte TINKA RESOURCES S.A.C. identificada con R.U.C. N*
20507480811, con domicilio en calle San Fernando N* 154, distrito de Miraflores, Lima,
debidamente representada por su Apoderado el señor Fernando Martín Alva Coronado,
identificado con Documento Nacional de Identidad N* 07770161, según poder inscrito en el
Asiento CO0009 de la Partida N” 11399250 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de ta Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA".

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
0468-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 581-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 01 de enero de 2014, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 13 de enero de 2014

ESAADO PERYANO

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13" del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) TINKA RESOURCES S.A.C. identificada con R.U.C. N” 20507480811, con
domicilio en calle San Fernando N” 154, distrito de Miraflores, Lima, debidamente
Nu representada por su Apoderado el señor Fernando Martín Alva Coronado, identificado con
Documento Nacional de Identidad N* 07770161 según poder inscrito en el Asiento CO00009 de
la Partida N” 11399250 del Registro de Personas Jurídicas de la Oficina Registral de Lima de
la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
nominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo |.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 18 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 22 de agosto de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 2'014,500.00 (Dos Millones Catorce Mil Quinientos y
00/100 Dólares Americanos), en los proyectos de exploración: "Colquipucro” y “Ayahuilca” a
ejecutarse en el período comprendido entre los meses de enero a diciembre de 2014,

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 581-2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 01 de enero de 2014, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
k
MINISTERIO DE ENERGIA Y MINAS

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima,

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 13 días del mes de enero de dos mil catorce.

STADO

p0'00s'pLoz [00"000's1 — Jecovo'se Joo'0o0'as > Joooos'iz Jowoos'rez [oo'oos'tez feooos'z9z [evoososz [oo'0os'26Z Jou'uos'esz [oo"o00'88z [tssm) SINOISWIANI 3G TWLOL Y

[00'000'0z ¡00'ooa'»  [ooe00'»  [owouw?  [oooorr  [ooono» soinbas ap somos| 03
[60 000's lo0oo0  [owooo+ [owoDoy  [owoo0y  [owoooL  [owoow  [oo'o00Í [ooooo'. [00000 ¡sado y
jevossad A seuepereisu ap enuertla Á pepunbas ep sonias|
[00 005'p1 fooroos'+ [ooroos',  [uooos+ — foooos',  [owoosi  [ouoosr [ownos:  [ow000» EONPULOJL 9 seuens ep somos| E
[00'000'0+ poso» [ao úoo's “joo'ooo»  foooovs” [ooo0o»  fooomwa — [ooo0»  [ooooo'a [IVAR LORORIOA E] 100 SOPEUOIDEIRS SOMuaS| y
[00'000'08) lo0'ono'oz  foorooo'oz  foooaoz  [oooowsy  fooaoo's»  fooooo'oz  foo'aoo'oz LOPES Sp sapepIanor se used sopesooou|
[sodnba Á sogorn "eumbeus ap oJenueVy OISIepuaJe o Jajmbpy |
a loouoos — fowows  foonoue  foouows  fógoore  fuooowe  foooooe Eau LODRIOIdX> 3p SAPEpIaIpe se; us opeznIn odinbie A
leveumbeu ap uopeseda) Á oJuenumepueu “uonoedsu sp sonas | 6
[60'030'8+ loooo0z  fowoooz  foooooz  foono0z  foooooz  fowoooz  fuoaoo'z esa LODeJOJdXO E] ap sapepmaor se sed
ouescoau odnbo A seneunbem ap opeuesep A opens “oompoara|

lA cuna "euisnpU: SlemuoL "UORONASUOO “OYasÍp ap SOPYaS,

[00'000'0z lpoaoo'or fowooo'or  fosaooo: fowoowor [owooo'os foooow'or [000000 eJauIU LOREIOJEXO 3P SOPEPIMIDE Se) E sOpeunsep seuoNpne!
lá sajenedsa somo, sopmsa "euojmsuco "euosase ap OpIAJeS | y

au
luptomIoidx3 ap PeDIAnoY el E SOPEIMaUIA SOJIMIS SONO (|

[00"000'00»'+ loo 000'ooz fuowoo'ooz foo oua'woz foo'oow'voz foo'oo0'voz foo'oo0'ooz [oo'000'00z (esjsocuad 0104)
lesiona) ua VODENJp ap Á EUpueLeIp uopes0uad ap sopias|

[00000"s0z [00000 [oooo0'sY [oooows;  fowooo's: fowoowst [ooaoo'se joo ooo's;  foooo0'sr foo'oo0'sr [owoowes  [oo'o00'es sakesua LsÁnoUn soombosó Á soosoaÓ sojorios|

“esauny uonnesojdx3 ap souoresado ep sor1ses (el

SOIDIAN3S |

w10L | eruernia | exquienon | expo | exquenes | oxsoby | ope un 007 may ome | osqez | owvz
veoz

YOIAILOY 30 NQIDANIISIA N

(eonauny op SOPIU SOPEISZ 50) 9p S8JeJgg $5N)
VI INHYAY-OUINANO1O) OLIIAQ8A *"DVS SIDUNOSIN VHNIL
Y10Z JUBMIDIO Y OUZNI 30 NOIOVUO 1AXZ N3 NQISVZANI 30 NQIONOAPA 30 VWYUDONONI
FOXINY

) )
ANEXO 1|

Erazo
513436 vz NORMAS LEGALES ere 1 de crac io
a [DESERIPCIÓN
PODER EJECUTIVO w [susana
" "| 17 Tas269080.00 [PROTECTORES — ANTIRRUIDOS DE MATERIA
E Ll [PLÁSTICA
G En0T10 0000 [CALZADO . OON PUNTERA METALICA — DEl
» PROTECCIÓN
Aprueban lista de bienes y servicios | $506 10.00.00 A ova erro]
cuya adquisición otorgará derecho 'ALEADOS O SIN ALEAR Ú
a la devolución del IGV e Impuesto 7 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
de Promoción Municipal a favor de | 2 LOS DEMÁS TUBOS DE PERFORACIÓN
9 |8207.13.10.00 [TREPANOS Y CORONAS CON PARTE OPERANTE DE]

ta empresa Tinka Resources S.A.C.
durante la fase de exploración

RESOLUCIÓN MINISTERIAL.
N* 581-2013-MEM/DM

Lima, 27 de diciembre de 2013
CONSIDERANDO:

Que, mediante Decreto Supremo N' 082-2002-EF se
aprobó él Reglamento de lo Ley N* 27623, modificada por
ta Ley N* 27682 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración:

Que, el inciso c) del artículo 6* del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energia y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decrelo Supremo N? 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a fa devolución definitiva del Impuesto
General a tas Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N* 2321991, TINKA RESOURCES
S.A.€., solicitó al Ministerio de Energía y Minas la Suschpción
de un Contrato de Inversión en Exploración, adjuntando la ista
de bienes y servicios cuya adquisición le olorgará el derecho
ala devolución del impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que. el Ministerio de Economia y Finanzas mediante
Oficio N* 279-2013-EF/15.01 de fecha 05 de diciembre de
3013, emitió opinión favorable a la lista de bienes y servicios
presentada por TINKA RESOURCES S.A.C. considerando
Que la lista presentada por la citada empresa coincide con
los bienes y servicios aprobados por el Decreto Supremo
N* 150-2002-EF;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del articulo
6* dal Reglamento de la Ley N' 27623, aprobado por Decreto
Supremo N* 082.2002-EF y el artículo 9* del Reglamento de
Organización y Funciones del Minilero de Energía y Minas,
aprobado por Decreto Supremo N* 031-2007-EM,

SE RESUELVE:

Artículo Único.-Aprobarla lista de bienes y servicios cuya
adquisición otorgará el derecho a la devolución del impuesto
General a las Ventas e Impuesto de Promoción Municipal a
tavor de la empresa TINKA RESOURCES S.A.C., durante la
tase de exploración de acuerdo con el Anexo que forma parte
integrante de la presente resolución ministerial.

Regístrese, comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

TINKA RESOURCES S.A.C.

[CERMET

119 1100732000 680048 CON PARTE OPERANTE DE CERES
[3207.0:00 [SERENA INTEGRALES CON PARTE OPERANTE DE|

MET

12 [8207.1390.00]L05 DEMÁS UTILES CON PARTE OPERANTE DE]

¡CERMET

13 |8207.19.10.00 [TREPANOS Y CORONAS EXCEPTO DE CERMET

14 [8207 19.21.00 BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 [8207.18.28. pl DEMÁS BROCAS EXCEPTO DE CERMET

[DIAMANTADAS

15 [8207.19.:30.00 [BARRENAS INTEGRALES
17 [8207.19.80.00(LOS_ DEMÁS ÚTILES
[PERFORACIÓN Y SONDEO.
[15 [8207.90.00 50]LOS DEMÁS ÚTILES INTERCAMBIABLES

119 |2430.41.00.00 [LAS DEMAS MÁQUINAS DE SONDEOO PERFORACIÓN|
[AUTOPROPULSADAS

20 |8430.49.00.00 [LAS DEMÁS MAQUINAS DÉ SONDEO Y PERFORACIÓN]
[EXCEPTO AUTOPROPULSADAS

24 [6437:43.40.00 ]BALANCINES.

21 943143.90.00 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO)
[O PERFORACIÓN DE LAS SLIBPARTIDAS 8430.41 Ul
(8430.49

23 18517.61.00.00 ESTACIONES BASE

24 [8517.62 90.00/LÓS DEMÁS APARATOS PARA LA RECEPCION
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN
[DE VOZ, IMAGEN U OTROS DATOS.

25 [8523.48:20.00 [SOPORTESÓPTICOS GRABADOS PARAREPRODUCIR|
IMAGEN O IMAGEN Y SONIDO.

28 118523.43,90.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

"27 (68704 21.10.10 [CAMIONETAS PICKUP DE ENCENDIDO  POR|
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
¡CON CARGA MÁXIMA INFERIOR O IGUAL A 4.537 T,
[DIESEL

28 |8705.20.00.00 [CAMIONES AUTOMÓVILES — PARA SONDEO
PERFORACIÓN

29 18008.33.00.00 CÁMARAS — ESPECIALES —PARA FOTOGRAFIA
[SUBMARINA O AÉREA, EXAMEN MÉDICO DE]
¡ÓRGANOS INTERNOS O PARA LABORATORIOS DE]
[MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

INTERCAMBIABLES — DEl

30 | 204140.00.00 [MICROSCOPIOS ESTEREOSCOPICOS

37 [so11.20.0000 [LOS DEMAS — MICROSCOPIOS PARA
IFOTOMICROGRAFÍA.  CINEFOTOMICROGRAFÍA 0]
IMICROPROYECCIÓN

32 [9012.10.00.00 MICROSCOPIOS, — EXCEPTO LOS ÓPTICOS;
[DIERACTÓGRAFOS

33 [801427 00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN

AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)
3 [5014.00.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE|

NAVEGACIÓN

35 9015:10.00 00 TELÉMETROS

36 901520 10.00 TEODOLITOS

'801520.20.00 [TAQUIMETROS

38 |9015.30.00.00 [NIVELES

39 |8015:40.10.00 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA.

ELÉCTRICOS O ELECTRÓNICOS.

20 [9015 4040.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DEI
IFOTOGRAMETRÍA EXCEPTO ELÉCTRICOS 0]

[ELECTRÓNICOS

71 [9015.80.1060 [LOS DEMÁS INSTRUMENTOS Y APARATOS]

ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|

FOTOGRAMETRÍA

42 9015.80.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO]

ELECTRICOS O ELECTRÓNICOS.

a | suBpARTIDA [DESCRIPCION
NACIONAL.

2508.10.00.00

3824.90.00.00

BENTÓNITA.

[PREPARACIONES PARA FLUIDOS DE PERFORACIÓN
[DE POZOS (LODOS

43 |8015.90.00.00 PARTES Y ACCESORIOS

44 [8020.00.00.00 [LOS DEMÁS APARATOS  RESPIRATORIOS
IMÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS]
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO]
JFILTRANTE AMOVIBLE

E
Héroes 1 de nero de 2014

*. NORMAS LEGALES

513437

N* | SUBPARTIDA [DESCRIPCION
NACIONAL z
45 [902730.00.00 ESPECTRÓMETROS, ESPECTROFOTOMENROS Y| |
IESPECTROGRAFOS QUE UTILICEN RADIACIONES
[ÓPTICAS (UN, visibles, IR)
46 [903033 00.00|L0S DEMÁS INSTRUMENTOS Y APARATOS PARA]
[MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA SIN” DISPOSITIVO
¡REGISTRADOR
Il SERVICIOS

[a Servicios de Operaciones de Exploración Minera;

* Topográficos y geodésicos
+ Geológicas y geotéenios (indwye pelográlcos, mineragráficos|
udrológios, restitución fotogramética, fotografias aéreas, mecánica del
19085)
 Semvcis geofisicas y geoquimicos (induye ensayes]

+ Semicios de pertoración diamanina y de circulación reversa (rio

iva)

Servicios aerolopográfoos.

+ Servicios de interpretación muliespectral de imágenes ya sean satelites
8 equipos aerotransportados.

+ Ensayes de laboratorio (análisis de minerales, suelos, agua, e]

[b) Otros Servicios Vinculados a la Actividad de Exploración Minera;
+ Servico de alojamiento y almertación del personal operahwo del Tila
el Proyecto
«Seracia de asesoria, consultoria, estudios técnicos especales y audilovos
estados a las acividades de exploración minera.
+Séracios de diseño, construcción, montaje mdustra, décico y mecanica,
armado y desermado de maquinarias y equpo necesario para las actividades]
¿e la exploración minera
+ Serúcios de inspección, mantenimiento y reparación de magunaa y]
equipo ublizado en las actividades de exploración minera
* Alquiler o arrendamiento ánanciero de maquinaria, vehiculos y equis
necesarios para las actividades de exploración
+ Trarspofe de personal, maquieña, equipo, malenales y sumistos|
necesanos para las actividades de exploración y la construcción dej
campamentos
+ Servicios médicos y hospilalarios
+ Senácis relacionados con la prolección ambiental
+ Serios de Ssiemas e wormálca.

» Séncios de comunicaciones, mauyen comunicación radial, telefonia]
satelital

* Senos de seguridad mdustral y Contranendos.

- Servicios de seguridad y vialanca de mstalaciones y personal Operativo
«Servicios de seguros.

+ Servicios de rescate, auxiio.

1032998-1

Otorgan a L £ F Cable Selva Latina
S.A.C. concesión para prestar servicios
públicos de telecomunicaciones en
todo el territorio nacional

RESOLUCIÓN MINISTERIAL
N*782.2019-MTC/03

Lima, 27 de diciembre de 2013
VISTA, la solicitud presentada con Expediente N*
2013047566, por la empresa L 8 F CABLE SELVALATINA
S5.A.C. sobre otorgamiento de concesión única para la
prestación de los servicios públicos de telecomunicaciones,
en todo el territorio de la República del Perú: precisando
que el Servicio Público de Distribución de Radiodifusión
por Cable, en la modalidad de cable alámbrico u óptico,
Será el servicio a prestar inicialmente: y,

CONSIDERANDO.

Que, el numeral 3 del artículo 75* det Texto Único
Ordenado de la Ley de Telecomunicaciones, aprobado

por Decreto Supremo N* 013-83-TCC (en adelante TUO
de la Ley) establece que corresponde al Ministerio
de Transportes y Comunicaciones “Otorgar y revocar
concesiones, autorizaciones, permisos y licencias y
controlar su correcta utilización”;

Que, el primer párrafo del articulo 47* del TUO de la
Ley, modificado por Ley N" 28737, establece que “Llámase
concesión el acto jurídico mediante el cual el Estado
concede a una persona natural o juridica le facultad de
prestar servicios públicos de telecomunicaciones. El
Ministerio otorgará concesión única para la prestación
de todos los servicios públicos de telecomunicaciones,
independientemente de la denominación de éstos contenida
en esta Ley o en su Reglamento, con excepción de la
concesión para Operador Independiente. La concesión
se perfecciona mediante contrato escrito aprobado por
resolución del Titular del Sector",

Que, asimismo, el segundo y tercer párrafos del citado
articulo establecen que “Sin perjuicio de lo dispuesto en el
párrafo anterior, las personas naturales o jurídicas, titulares
de una concesión única, previamente deberán informar al
Ministerio de Transpories y Comunicaciones los servicios
públicos a brindar, sujetándose a los derechos y obligaciones
correspondientes a cada uno de los servicios conforme
a la clasificación general prevista en la Ley, a lo dispuesto
en el Reglamento, normas complementarias y al respectivo
Contrato de concesión, El Ministerio tendrá a su cargo el
registro de los servicios que brinde cada concesioneni
acuerdo a las condiciones establecidas en el Reglament

Que, el artículo 53* de la misma horma, modificado por
Ley N 28737, establece que “En un mismo contrato de
concesión el Ministerio otorgará el derecho a prestar todos
los servicios públicos de telecomunicaciones”:

Que, el artículo 121" del Texto Unico Ordenado del
Reglamento General de la Ley de Telecomunicaciones,
aprobado por Decreto Supremo N* 020.2007-MTC (en
adelante TUO del Reglamento), establece que “Los
servicios portadores, finales y de difusión de carácter
público, se prestan bajo el régimen de concesión, la cual
se olorga previo cumplimiento de los requisitos y trámites
que establecen la Ley y el Reglamento y se perfecciona
por contrato escrito aprobado por el Titular del Ministerio”.

Que, el articulo 143" del TUO del Reglamento dispone
que "El otorgamiento de la concesión Única confiere
al solicitante ta condición de concesionario para ta
prestación de los servicios públicos de telecomunicaciones
establecidos en la legislación (... y”:

Que, en caso la concesionaria requiera prestar servicios
adicionales al Servicio Público de Distribución de Radiodifusión
por Cable en la modalidad de cable alámbrico u óptico, deberá
cumplir con lo establecido en el artículo 155* del TUO del
Reglamento, y solicitar a este Ministerio la insenpción de dichos
servicios en el registro habilitado para tal fin, los mismos que
59 sujetarán a los derechos y obligaciones establecidos en el
contrato de concesión única y en la ficha de inscripción que

forma parte de él.
Que, mediante Informe N* 1803-2013-MTC/27 a Dirección
Comunicaciones señala que,

General de Concesiones en
habiéndose verificado el cumplimiento de los requisitos
que establece la legislación para otorgar la concesión
única solicitada, para la prestación de servicios públicos de
telecomunicaciones, resulta posfdante la solicitud formulada
por la empresa L 8 F CABLE SELVA LATINA SAC.

Que, mediante Informe N* 2326.2013-MTC/08 la Oficina
General de Asesoría Jurídica emite pronunciamiento,
considerando legalmente viable el otorgamiento de la
concesión Única solicitada; .

De conformidad con lo dispuesto en el Texto Único
Ordenado de la Ley de Telecomunicaciones, aprobado por
Decreto Supremo N* 013-93-1CC y su modificatoria; el
Texto Unico Ordenado del Reglamento Generol de la Ley
de Telecomunicaciones, aprobado por Decreto Supremo
N* 020-2007-MTC y sus modificatorias; el Reglamento de
Organización y Funciones del Ministerio de Transportes
y Comunicaciones, aprobado por Decreto Supremo N*
021.2007.MTC; y el Texto Único de Procedimientos
Administrativos - TUPA del Ministerio, aprobado por
Decreto Supremo N” 008-2002-MTC y sus modificatorias;

Con la opinión favorable de la Dirección General de
Concesiones en Comunicaciones y la conformidad del
Viceministro de Comunicaciones;

SE RESUELVE:

Articulo 4*.- Otorgar a la empresa L £ F CABLE
SELVA LATINA S.A.C, concesión unica para la prestación

ANEXO IIf
TINKA RESOURCES S.A.C.
PROYECTO " COLQUIPUCRO-AYAWILCA”
RELACION DE CONCESIONES MINERAS

REGISTRO (TÍTULO O CESIÓN)

No NOMBRE CODIGO PARTIDA SUNARP A FAVOR DE; HAS DISP.

1 TKCOL 1 01-03501-05 11095515 TINKA RESOURCES S.A. 378.4024
2 TK COL 2 01-03502-05 11095514 TINKA RESOURCES S.A. 139.8185
3 TK COL 3 01-03503-05 11095521 TINKA RESOURCES SAA. 71.8975
4 TK COL 4 01-03504-05 11095477 TINKA RESOURCES S.A. 5.9914
5 TK COL 5 01-03505-05 11095522 TINKA RESOURCES S.A. 17.9747
6 TKCOL 6 01-03506-05 11095480 TINKA RESOURCES SA. 74.8932
7 TKCOL7 01-03507-05 11095523 TINKA RESOURCES S.A. 0.9354
8 TK COL 8 01-03508-05 11095481 TINKA RESOURCES S.A. 0.9973
9 TK COL 9 01-03509-05 11095482 TINKA RESOURCES S.A. 3.9931
10 TKCOL 10 01-03510-05 11095476 TINKA RESOURCES S.A. 0.9343
11 TK COL 11 01-03511-05 11095485 TINKA RESOURCES S.A. 1.9525
12 TK COL 12 01-03512-05 11095506 TINKA RESOURCES S.A 20.6575
13 TK COL 13 01-03513-05 11095507 TINKA RESOURCES S.A. 0.9895
14 TKCOL 14 01-03514-05 11095509 TINKA RESOURCES S.A. 2.9956
15 TK COL 15 01-03515-05 11095483 TINKA RESOURCES S.A. 23.9654
16 TK COL 16 01-03516-05 11095484 TINKA RESOURCES S.A 35.9489
17 TK COL 17 01-03517-05 11095511 TINKA RESOURCES S.A. 23.9659
18 TKCOL 18 01-03518-05 11095512 | _ TINKA RESOURCES S.A 5.9916
19 TK COL 19 01-03519-05 11095513 TINKA RESOURCES S.A. 7.0627,
20 TKCOL 20 01-03520-08 11095488 TINKA RESOURCES S.A, 13.4187|
21 TK COL 21 01-03521-05 11096126 TINKA RESOURCES S.A. 3.3943
22 TKCOL22 | 01-03522-05 11096115 TINKA RESOURCES S.A. 3.6568
23 TKCOL 23 01-03523-05 11096125 TINKA RESOURCES S.A. 39.9432
24 TK COL 24 01-03524-05 11096124 TINKA RESOURCES S.A 11.9829
25 TK COL 25 01-03525-05 11096113 TINKA RESOURCES S.A. 0.7507
26 TK COL 26 01-03526-05 11096123 TINKA RESOURCES S.A. 1.2949
27 TKCOL 27 01-03527-05 11096124 TINKA RESOURCES S.A. 1.4376
28 TK COL 28 01-03528-05 11096119 TINKA RESOURCES S.A 1.4662
29 TKCOL29A 01-00614-06 11096118 TINKA RESOURCES S.A. 548.0939
30 TK COL 30 01-03530-05 11096111 TINKA RESOURCES SAA. 11.5095
31 TK COL 31 01-03531-05 11096109 TINKA RESOURCES S.A. 399.0803
32 TK COL 32 01-03532-05 11096116 TINKA RESOURCES S.A. 61.7518
33 TK COL 33 01-03533-05 11096108 TINKA RESOURCES S.A 5.9914
34 TK COL 34 01-03534-05 11096114 TINKA RESOURCES S.A. 119829
35 TK COL 35 01-04698-06 11118739 TINKA RESOURCES S.A, 400
36 TK COL 36 01-04699-06 11118744 TINKA RESOURCES S.A. 800
37 TK COL 37 01-04700-06 11118738 TINKA RESOURCES S.A. 770.9712
38 TK COL 38 01-04701-06 11118749 TINKA RESOURCES S.A 446.5342
39 TK COL 39 01-04702-06 11118754 TINKA RESOURCES S.A, 617.3131
40 TK COL 40 01-04703-06 11118747 TINKA RESOURCES SA. 670.126!
41 TK COL 41 01-03291-07 11118736 TINKA RESOURCES S.A. 294.7504
42 TK COL 42 01-00896-08. 11155443 TINKA RESOURCES S.A, 100
43 TK COL 43 01-02605-08 11155446 TINKA RESOURCES S.A, 992.1606
44 TK COL 44 01-02607-08 11155442 TINKA RESOURCES S.A. 1000
45 TK COL 45 01-02606-08 11155445 TINKA RESOURCES S.A. | 1000
46 TK COL 46 01-02608-08 11155447 TINKA RESOURCES S.A | 800

MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Primera
Adenda del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Elías Alva
Bazán, identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamenta de la Ley N* 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a
quien en adelante se denominará "EL ESTADO”, y de la otra parte, TINKA RESOURCES
S.A.C., identificada con R.U.C. N* 20507480811, con domicilio en jirón Irma Gamero de
Planas N* 225, distrito de Santiago de Surco, Lima, debidamente representada por su Gerente
General señor FERNANDO MARTIN ALVA CORONADO, identificado con Documento
Nacional de Identidad N” 07770161, según poder inscrito en el Asiento C00009 de la Partida
N* 11399250 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

PRIMERO.- En la fecha, EL ESTADO y EL INVERSIONISTA han celebrado la Primera
Adenda al Contrato de Inversión en Exploración celebrado el 13 de enero de 2014, al amparo
de lo dispuesto en la Ley N* 27623 y su Reglamento, aprobado por el Decreto Supremo N*
082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Primera
Adenda al contrato antes mencionado, la misma que se insertará, conjuntamente con la
Resolución Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial "El Peruano” con
fecha 07 de febrero de 2012, que designa al Ingeniero Edgardo Elías Alva Bazán como
Director General de Minería,

Agregue usted, señor notario las demás cláusulas de ley, e inserte los documentos referidos
en la cláusula segunda.

Lima, 17 de diciembre de 2014

>

ESTADO - N EL VER) JONISTA
MINISTERIO DE ENERGIA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y TINKA RESOURCES S.A.C.

Conste por el presente documento la Primera Adenda al Contrato de Inversión en
Exploración que celebran:

(i) EL ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de identidad N* 06984888 autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO"; y,

(ii) TINKA RESOURCES S.A.C., identificada con R.U.C. N* 20507480811, con

domicilio en jirón Irma Gamero de Planas N* 225, distrito de Santiago de Surco, Lima,

wr debidamente representada por su Gerente General señor FERNANDO MARTIN ALVA
CORONADO, identificado con Documento Nacional de Identidad N* 07770161, según poder

inscrito en el Asiento C00009 de la Partida N” 11399250 del Registro de Personas Jurídicas

de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -

SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y

DA siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 13 de enero de 2014. En dicho contrato EL INVERSIONISTA se
comprometió a ejecutar, a partir de la suscripción del mismo, inversiones en exploración en las
concesiones señaladas en la cláusula 1.1. por un monto de US$ 2'014,500.00 (Dos Millones
Catorce Mil Quinientos y 00/100 Dólares Americanos), para el periodo comprendido entre los
meses de enero de 2014 a diciembre de 2014, en las cuarenta y seis (46) concesiones
mineras.

EL INVERSIONISTA, mediante Escrito N* 2433052 de fecha 19 de setiembre de 2014, e
ha solicitado la modificación a su Programa de Inversión en Exploración con ta finalidad de
ampliar el monto total de la inversión comprometida y extender el plazo del programa de
inversión.

La Dirección General de Minería por Resolución N” 0035-2014-EM-DGM/CONT, de
fecha 15 de diciembre de 2014, sustentada en el Informe N* 1169-2014-MEM-DGM/DPM
aprobó la modificación del Programa de Inversión en Exploración de TINKA RESOURCES
S.A.C. ascendiendo el nuevo monto de la inversión total a US$ 5'512,000.00 (Cinco Millones
Quinientos Doce Mil y 00/100 Dólares Americanos), para el periodo comprendido entre enero
de 2014 y diciembre de 2015.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.
EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer

párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión
en Exploración suscrito con fecha 13 de enero de 2014.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar,
a partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la Cláusula 1.1 por un monto de US$ 5'512,000.00 (Cinco Millones Quinientos
Doce Mil y 00/100 Dólares Americanos), para el plazo comprendido entre enero de 2014 y
diciembre de 2015,”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido
de considerar que las inversiones correspondientes para el periodo comprendido entre enero
de 2014 hasta diciembre de 2015 ascienden a la suma total de US$5'512,000.00 (Cinco
Millones Quinientos Doce Mil y 00/100 Dólares Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 13 de enero de 2014, se mantienen vigentes, en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 17 días del mes de diciembre de 2014.

LEA

ELANVERSIONISTA
fpoo'z foo [a souopermsur ap enuern pepinos op sopmns|102010]
fas Ja]

0S'T os T ongunoJur a seuaxsis ap sopas [600 zo 10

pp

oz Y Y " 'UPPeJOJdxa ap sapepiaipe sel esed soLesadau sodinba A|
1000' p00'sy  [o00'sb SOIMoJy3A “eumbgu, ap oJaPueuL oquaIWepua.e O 4a1imbiy|
1000'€ K 1000 ua opez

[o00'or jooo*or  [ooc looo"or — fooo'or  [ooo'or

Ea
1000'0Z. 1000'0z

Mini:
E:

Pos
T 1000'T
=

[00002

8
8

uopesojdxa e] ap Sapepiapoe sej esed opesaoau odinba 4]
sepeumbeu ap opewesap A opewe "ooJUgoaU Á 001109918]
¡eLssnpuy afequou, “UDONAISUOS “OUASIp 3P SOIIAS]

E

[000'0r [00007

[000'23z_
[ooo's |
fooos_ |
|]
7

[000'00z

[000'0z

E
3

8
2

Eno 013U1H V9PELOIdG Sp SaUODe/ado Pp sopas (e|

(e>uawy ap soprur SOPe1s3 so ap sasejog $sn)
VITNIMVAV A OYINAINOTO) OLIJAO8A='D'V'S S3DYNOSIY VANIL
STO7 3Y8/N3IDIO Y VTOZ OYINZ 30 NOIDWIO14X3 N3 NOISUJANI 30 NOI9NI3/3 30 VIAVIDONOYO
1OXNV
